Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PACIFIC FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Washington (State of incorporation) 91-1815009 (IRS Employer Identification No.) 1101 S. Boone Street Aberdeen, Washington (Address of principal executive offices) 98520-5244 (Zip Code) PACIFIC FINANCIAL CORPORATION 2 (Full title of the plan) Dennis A. Long Chief Executive Officer Pacific Financial Corporation 1101 S. Boone Street Aberdeen, Washington 98520-5244 Telephone (360) 533-8870 (Name, address, and telephone number of agent for service) With a copy to: David G. Post
